Citation Nr: 0618357	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish veteran status and legal entitlement to 
VA death benefits.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant alleges her late husband had Philippine 
guerilla service during World War II.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2004 determination by the Manila RO which declined to reopen 
her claim seeking basic eligibility for VA death benefits.


FINDINGS OF FACT

1.  A September 1995 administrative decision determined that 
the appellant's spouse did not have qualifying service to 
establish veteran status and her basic eligibility for VA 
death benefits; she was notified of the adverse decision and 
of appellate rights, and did not initiate an appeal of that 
determination.

2.  Evidence received since the September 1995 rating 
decision does not tend to establish that the appellant's 
spouse had qualifying service; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim to establish veteran status and basic eligibility for 
VA death benefits may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was notified of the evidence and information 
necessary to substantiate her claim/reopen the claim in a 
letter dated in March 2004 which was essentially a part of 
the decision on appeal.  She has been fully notified and 
aware of the type of evidence required to substantiate the 
claim.  Nothing in the VCAA alters that requirement.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149.  She has had 
ample opportunity to respond and supplement the record, and 
the claim was thereafter readjudicated.  See the July 2004 
statement of the case (SOC) and March 2005 supplemental SOC.  
She is not prejudiced by any notice timing error.  Because it 
has not been established that her deceased spouse had the 
required military service to establish eligibility for VA 
benefits, and since there is no additional and pertinent 
information to dispute the Service Department finding, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1).  It is not contended that the service 
as verified by the service department is erroneous so as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

There is no allegation that there is pertinent evidence 
outstanding that should be secured.  VA's duty to assist the 
appellant is satisfied.

Criteria, Evidence, and Analysis

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a)

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2)(24); 38 C.F.R. §§ 3.1, 3.6.  Service in 
the Philippine Scouts and in the organized military forces of 
the Government of the Commonwealth of the Philippines in the 
service of U.S. Armed Forces, including recognized guerrilla 
service, is veteran status conferring active service for 
certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Also for the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

(1) The evidence is a document issued by the service 
department. A  copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of  records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody or, if the copy was submitted by an  accredited 
agent, attorney or service organization representative 
who  has successfully completed VA-prescribed training 
on military records, and who certifies that it is a true 
and exact copy of either an original document or of a 
copy issued by the service department or a public  
custodian of records; and 

(2) The document contains needed information as to 
length, time and character of service; and 

(3) In the opinion of the Department of Veterans Affairs 
the document is genuine and the information contained in 
it is accurate. 
38 C.F.R. § 3.203(a). 

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of service from 
the service department.  The Court has held that VA is 
prohibited from finding, on any basis other than a service 
department document which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In a rating decision in September 1995, the RO determined 
that the appellant's spouse did not have qualifying service 
to establish eligibility for VA benefits.  She did not 
initiate an appeal of this decision by filing a notice of 
disagreement, and it is final.  38 U.S.C.A. § 7105(d); 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.    

The evidence of record and considered by the RO in September 
1995 included a copy of an affidavit of Philippine Army 
Personnel, dated in 1947; a certification of medical care for 
appellant's spouse, a statement from appellant's daughter on 
behalf of the appellant, a negative certification of military 
service from the Service Department dated in August 1995, and 
the death certificate of appellant's spouse.

In March 2004, the appellant filed her current petition to 
reopen the claim seeking basic eligibility for VA death 
benefits.  

The evidence received since the September 1995 rating 
decision includes a certification of service from the Armed 
Forces of the Philippines, Office of the Adjutant General; a 
duplicate PA AGO Form 23, Affidavit for Philippine Army 
Personnel; and Certification from Veterans Memorial Medical 
Center.

As the claim was previously denied because the appellant's 
spouse did not have qualifying service, for evidence received 
to be new and material, it must relate to this unestablished 
fact, i.e., it must tend to show that he in fact had 
qualifying active service. 

The duplicate copy of the Affidavit for Philippine Army 
Personnel is obviously not new (because it is a duplicate of 
what was already of record).  The Adjutant General of the 
Philippine Army certification and the Certification from 
Veterans Memorial Medical Center are new evidence to the 
extent that they were not previously of record and considered 
by the RO in September 1995.  However, they are not material 
evidence as they do not bear directly and substantially upon 
the matter under consideration.  Neither document is a U.S. 
Service Department certification of service or suggests a 
period of service that would require that VA seek 
recertification of service.  

The appellant has submitted no evidence to dispute the 
Service Department's certification that her late spouse had 
no recognized guerilla service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  Accordingly, the Board concludes that new and 
material evidence has not been received, and that the claim 
to establish veteran status for her late spouse and basic 
eligibility for VA benefits for herself may not be reopened


ORDER

The appeal to reopen a claim seeking to establish veteran 
status and basic eligibility for VA death benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


